DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 16-27 in the reply filed on 05/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-27 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bethge et al. (DE 10 2006 030729 A1).  Bethge et al. has disclosed the use of vehicle seat having a seat part and backrest inclination on the seat part that is locked and arranged longitudinally adjustable with an electric unlocking device.  Bethge et al. has further disclosed the use of ECU  by means of an adjustment of the vehicle seat in accordance to a predetermined program (see Abstract).  The ECU evaluates locking devices associated with separately actuable adjustment devices (i.e., headrest position, seat occupancy, body backrest contact, etc.) via different sensors that send output signals (see Flowchart).  Regarding claim 24, Bethge et al. has at least one sensor that detects size, weight and/or seat positon of a passenger and/or seat occupancy (see specification) Regarding claims 25-27, Bethge et al. has further disclosed that during a danger situation (when an acceleration threshold is exceeded) a further sensor sends a signal output as a crash type and the ECU activates the locking device based on the a predetermined program (para [006]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 2020/0062116, 2018/0222435, 2009/0265063 and 9,533,651 show features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
May 8, 2021